Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The claims are amended as follows:
Claims 2 and 8-21 are cancelled.
New claims 22-35 have been added.
The claims have been amended as follows:
1. (Currently Amended) A method of treating underactive bladder in a patient by causing contraction of the bladder increasing bladder sensation, eliciting voiding to treat underactive bladder or urinary retention, increasing bowel sensation, or eliciting defecation to treat infrequent bowel movements or constipation in a patient in need thereof, comprising stimulating a peripheral nerve of a patient with electrical stimulation comprising pulses having a pulsewidth of 0.01 ms to 3 ms and intensity of greater than OT and less than 5T, where T is a threshold intensity to induce a muscle twitch, and wherein the pulses are delivered at a frequency of 0.5 Hz to 3 Hz, thereby causing contraction of the bladder and treating underactive bladder in the patient, wherein the stimulation is applied through one or more surgically implanted electrodes configured on or near one or more of the superficial peroneal nerve, the deep peroneal nerve, the saphenous nerve, the sural nerve, the tibial nerve, and/or the femoral cutaneous nerve.
AMENDMENTS TO THE CLAIMS  
This listing of claims will replace all prior versions, and listings, of claims in the application.  
Listing of Claims  
1. (Currently Amended) A method of treating underactive bladder in a patient by causing contraction of the bladder increasing bladder sensation, eliciting voiding to treat underactive bladder or urinary retention, increasing bowel sensation, or eliciting defecation to treat thereby causing contraction of the bladder and treating underactive bladder in the patient, wherein the stimulation is applied through one or more surgically implanted electrodes configured on or near one or more of the superficial peroneal nerve, the deep peroneal nerve, the saphenous nerve, the sural nerve, the tibial nerve, and/or the femoral cutaneous nerve.  
2. (Cancelled)  
3. (Previously Presented) The method of claim 1, wherein the stimulation comprises electrical pulses having a pulsewidth of 0.2 ms and intensity of iT to 2T, and wherein the pulses are delivered at a frequency of 1 Hz to 2 Hz.  
4. (Previously Presented) The method of claim 1, wherein the stimulation comprises electrical pulses having a pulsewidth of 0.2 ms and intensity of iT, and wherein the pulses are delivered at a frequency of 1 Hz.  
5. (Previously Presented) The method of claim 1, wherein the stimulation comprises electrical pulses having a pulsewidth of 0.2 ms and intensity of iT, and wherein the pulses are delivered at a frequency of 2 Hz.
6. (Previously Presented) The method of claim 1, wherein the stimulation comprises electrical pulses having a pulsewidth of 0.2 ms and intensity of 2T, and wherein the pulses are delivered at a frequency of 1 Hz.  
7. (Previously Presented) The method of claim 1, wherein the stimulation comprises electrical pulses having a pulsewidth of 0.2 ms and intensity of 2T, and wherein the pulses are delivered at a frequency of 2 Hz.  
8. Cancelled 
9. Cancelled  
Cancelled  
11. Cancelled  
12. Cancelled  
13. Cancelled  
14. Cancelled  
15. Cancelled
16. Cancelled
17. Cancelled  
18. Cancelled  
19. Cancelled  
20. Cancelled  
21. (Cancelled).  
22. (New) A method of treating underactive bladder in a patient by causing contraction of the bladder, comprising stimulating a peripheral nerve of a patient with electrical stimulation comprising pulses having a pulsewidth of 0.01 ms to 3 ms and intensity of greater than OT and less than 5T, where T is a threshold intensity to induce a muscle twitch, and wherein the pulses are delivered at a frequency of 0.5 Hz to 3 Hz, thereby causing contraction of the bladder and treating underactive bladder in the patient, wherein the stimulation is applied through one or more skin surface electrodes arranged on the patient's foot and/or leg.
23. (new claim) The method of claim 22 , wherein the stimulation is applied through one or more electrodes on the skin on the dorsal surface of the patient's foot.  
24. (new claim) The method of claim 22, wherein at least one of the electrodes overlays the superficial peroneal nerve or its branches.  
25. (new claim) The method of claim 22, wherein at least one of the electrodes overlays the deep peroneal nerve or its branches.  
26. (new claim) The method of claim 22, wherein at least one of the electrodes overlays the saphenous nerve or its branches.  
27. (new claim) The method of claim 22, wherein at least one of the electrodes overlays the sural nerve or its branches.  
28. (new claim) The method of claim 22 , wherein the stimulation is applied through one or more electrodes on the skin on the patient's ankle.  
29. (new claim) The method of claim 22, wherein at least one of the electrodes overlays the sural nerve or its branches.  
30. (new claim) The method of claim 22, wherein at least one of the electrodes overlays the tibial nerve or its branches.  
31. (new claim) The method of claim 22 , wherein the stimulation is applied through one or more electrodes on the skin on the plantar surface of the patient's foot.  
32. (new claim) The method of claim 22, wherein at least one of the electrodes overlays the medial plantar nerve, lateral plantar nerve, or their branches.  
33. (new claim) The method of claim 22 , wherein the stimulation is applied through one or more electrodes on the skin on the patient's leg.  
34. (new claim) The method of claim 22, wherein at least one of the electrodes overlays the tibial nerve or its branches.  
35. (new claim) The method of claim 22, wherein at least one of the electrodes overlays the femoral cutaneous nerve or its branches.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792